55 N.Y.2d 885 (1982)
In the Matter of the City of New York, Appellant, Relative to Acquiring Title to Real Property for a Project Known as College Point Industrial Park, Urban Renewal Project II. Peter Reiss et al., Respondents.
Court of Appeals of the State of New York.
Argued January 11, 1982.
Decided February 9, 1982.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Peter A. Mound and Morris Einhorn of counsel), for appellant.
Michael J. Greco and Ignatius John Melito for William A. Gull, respondent.
Chief Judge COOKE and Judges GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur; Judge JASEN taking no part.
*886MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the matter remitted to that court for a review of the facts. The Appellate Division increased the plottage increment from 5% to 10% as a matter of law. This was error.
In determining an award to an owner of condemned property, the findings must either be within the range of the expert testimony or be supported by other evidence and adequately explained by the court (Matter of City of New York [A. & W. Realty Corp.], 1 N.Y.2d 428, 432-433; Milsap v State of New York, 32 AD2d 586).
Order reversed, with costs, and matter remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein.